Spencer, C. J.
1. This is a suit by appellants to recover attorneys’ fees. The first and second assignments of error challenge the action of the circuit court in sustaining appellees’ motion to submit the 'cause to a jury. This objection may be raised only as a ground in a motion for a new trial. Kelley v. Bell (1909), 172 Ind. 590, 595, 88 N. E. 58; Horlacher v. Brafford (1895), 141 Ind. 528, 532, 40 N. E. 1078.
2. The third assignment is that the court erred in overruling appellants’ motion for a new trial. This motion is not set out in appellants’ brief, either in substance or in full, and all questions sought to be presented thereby are therefore waived. Pugh v. Cleveland, etc., R. Co. (1915), 184 Ind. 350, 110 N. E. 193; Talbott v. Town of Newcastle (1907), 169 Ind. 172, 176, 81 N. E. 724.
3. The last assignment is that the court erred in directing a verdict in favor of appellee Wells. This question, also, may be properly presented only as a ground in a motion for a new trial. White v. State, ex rel. (1915), 183 Ind. 649, 655, 109 N. E. 905, Ann. Cas. 1917 B 527; Raper v. American Tin-Plate Co. (1900), 156 Ind. 323, 59 N. E. 937.
Although no question is properly presented for our determination, we have taken occasion to consider the several contentions made in appellants’ brief and find their position to be wholly without merit. Judgment affirmed.
Note. — Reported in 117 N. E. 562.